Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation "Fastening clip" in line 1 should be replaced with -- A fastening clip --.  Appropriate correction is required.
Claims 2 - 9 are objected to because of the following informalities:  the recitations "Fastening clip" in each line 1 should be replaced with -- The fastening clip --.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the recitation "System" in line 1 should be replaced with -- A system --.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities:  the recitations "System" in each line 1 should be replaced with -- The system --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the attachment part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BE 1,009,402 (hereinafter '402).
Regarding Claim 1, '402 discloses a fastening clip [for fastening an attachment component on a carrier edge], comprising a clip body with a main side 3 and holding legs 1, 2 which lie opposite one another and extend away from the main side (3), the holding legs (1, 2) delimiting, together with the main side (3), a receiving space (in between said main side and holding legs) with an inlet opening [for the carrier edge (see figure 10)], wherein at least one of the holding legs (2) is adjoined by a holding section 12 which is bent over in the direction of the main side (3) of the clip body (figure 1) and has at least one holding projection (end portion of the section 12 distal from the inlet 
Regarding Claim 2, '402 discloses the fastening clip according to claim 1, wherein the at least one holding projection (tip end) extends from the free end of the holding section (12).
Regarding Claim 3, '402 discloses the fastening clip according to claim 1, wherein the holding section (12) extends from the free end of the holding leg (2).
Regarding Claim 4, '402 discloses the fastening clip according to claim 1, wherein the holding section (12) adjoins the holding leg (2) by way of a U shaped bend (figure 2).
Regarding Claim 5, '402 discloses the fastening clip according to claim 1, wherein the holding projection which is configured on the bent-over holding section (12) is a first holding projection (12) and its holding leg is a first holding leg (2), the second holding leg (1) which lies opposite the first holding leg (2) having at least one second holding projection 4 which extends in the direction of the first holding leg (2).
Regarding Claim 6, '402 discloses the fastening clip according to claim 5, [wherein the at least one first holding projection (12) and the at least one second holding projection (4) are configured to come into contact at a different spacing from the inlet opening with a carrier edge which is introduced through the inlet opening into the receiving space].
Regarding Claim 7, '402 discloses the fastening clip according to claim 1, wherein a plurality of bent-over holding sections 12 adjoin the holding leg (2), the 
Regarding Claim 8, '402 discloses the fastening clip according to claim 7, [wherein the holding projections (end portions) which are configured on the holding sections (12) are configured to come into contact at a different spacing from the inlet opening with the carrier edge which is to be introduced through the inlet opening into the receiving space].
Regarding Claim 9, as best understood, '402 discloses the fastening clip according to claim 1, including a carrying section 15 [for supporting the attachment part].
Regarding Claim 10, '402 discloses a system comprising a carrier edge 28 and a fastening clip according to claim 1, the carrier edge (28) being received in the receiving space of the clip body (see figure 10).
Regarding Claim 11, '402 discloses the system according to claim 10, wherein the at least one holding projection which is configured on the at least one bent-over holding section (12) is a first holding projection and its holding leg (2) is a first holding leg (2), the second holding leg (1) which lies opposite the first holding leg (2) having at least one second holding projection 4 which extends in the direction of the first holding leg (2).
Regarding Claim 12, '402 discloses the system according to claim 11, wherein the at least one first holding projection (end portion of 12) and the at least one second holding projection (4) are in contact with the carrier edge (28) at a different spacing from the inlet opening (figure 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677